Citation Nr: 0019401	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.  This appeal arises from a June 1997 rating decision of 
the White River Junction, Vermont, Regional Office (RO).  In 
this decision, the RO denied the veteran's claim for service 
connection for a low back disability.  He appealed this 
determination.

In February 1998, the Board remanded this issue for further 
development.  The RO, after readjudicating it based on the 
requested development, continued its denial of the veteran's 
claim.  The case has returned to the Board for appellate 
review.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that any current back disability is not related 
to the veteran's active duty service.


CONCLUSION OF LAW

A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed that he incurred a low back 
disability from an injury he sustained during World War II. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The Board finds that this claim is well grounded and that 
there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107.

The Board further finds that service connection for a low 
back disorder is denied because the preponderance of the 
evidence is against the veteran's claim.  First, although 
according to an October 1944 treatment record the veteran's 
service medical records confirm that he fell and injured his 
lower back, the x-rays taken at the time are negative for 
fracture or injury due to trauma of the lumbar spine.  
Likewise, his February 1946 separation examination report is 
negative for back disability. 

Second, a December 1999 VA examiner opined, based on a review 
of the record and a physical examination, that the cause of 
the veteran's current low back disability was degenerative 
changes in the spine with some osteopenia and not the in-
service injury due to trauma, which is described in the 
service medical records.  The VA examiner chronicled the in-
service injury in his report.  For example, he noted that in 
1944, the veteran fell 20 feet to the ground from a vessel 
that was in drydock.  As a result, the veteran was treated 
for low back pain until he was ready to return to duty.  The 
Board finds this medical opinion compelling because it is 
based on a complete review of the veteran's record.  In other 
words, the examiner considered the injury in service, as well 
as the post-service medical evidence, and concluded that the 
veteran's current low back disorder was a degenerative 
condition that was not related to the traumatic injury in 
service.  The service medical records buttress this opinion 
because the in-service x-rays, taken after the injury, are 
negative for signs of a traumatic injury to the lumbar spine.  
Therefore, based on the foregoing, the Board finds this 
evidence against the veteran's claim controlling.  

The Board has considered the evidence of record that favors 
the veteran's claim.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  For example, although the service 
medical records confirm that the veteran fell and injured his 
low back, he was not diagnosed with any permanent injuries at 
the time.  The October 1944 record reveals a diagnosis of 
contusions with a negative x-ray of the spine.  Furthermore, 
the veteran's February 1946 separation examination report is 
negative for any abnormality of the low back.  Therefore, the 
service medical records fail to show that the veteran 
sustained a chronic low back disorder during active duty.

Second, the opinions in favor of the veteran's claim are not 
based on a review of the veteran's records.  For example, 
although in a May 1997 addendum to his December 1996 
examination report, a physician opined that the in-service 
low back injury caused the veteran's subsequent back 
problems, the doctor inaccurately noted (apparently based on 
a history provided by the veteran) that no x-rays were taken 
at the time of the injury in 1944.  As the Board has already 
noted, however, an October 1944 service record shows a 
diagnosis of multiple contusions, with x-rays that are 
negative for fracture of the spine.  Therefore, the Board 
finds this opinion less probative because it is based on 
inaccurate facts.    

Similarly, in a September 1999 letter, the veteran's private 
physician, who had treated him since October 1985, likewise 
believed that the fall in service caused the current low back 
disorder.  The Board must discount this opinion, however, 
because the physician did not address the x-ray evidence in 
service that is negative for traumatic injury to the lumbar 
spine resulting from the 20-foot fall described previously.  
Instead, he based his opinion on a history provided by the 
veteran and it, therefore, lacks probative weight.  In sum, 
the Board finds the foregoing medical opinions are not 
probative because they are based on an inaccurate factual 
history as reflected in the record.  Therefore, the Board 
finds these opinions are not credible or persuasive.

The Board also finds that the remaining evidence of record 
lacks probative weight because it does not consider the 
service medical records, which are negative for a permanent 
low back disorder, and the December 1999 VA medical opinion, 
which is based on a review of the entire record.  

With respect to the veteran's written statements that he 
developed his current low back disorder as a result of his 
low back injury during service, the Board notes that, while 
he is certainly capable of providing his opinions, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  The same is true for the lay 
statements provided by the veteran's friends and military 
buddies.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for a low back disorder is denied.

The Board finds that an independent medical examination, as 
requested by the veteran's representative in the June 2000 
informal hearing presentation, is unnecessary because the 
evidence of record is adequate for deciding this case.  
Therefore, the Board will not request one.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

